EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

Allowable Subject Matter

Claims 1 and 31-61 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 44 and 59, Unno discloses an exposure apparatus (Fig. 1) / an exposure method (Col. 3 lines 35-57)/ a method of manufacturing an article (Figs. 34 and 35), that performs an exposure operation to expose a substrate (Wa) via a projection optical system (9), the exposure apparatus comprising: a temperature adjuster (as shown Figs. 2, 9, 14, 25, 31) including a first temperature controller (one of 13, 14, 221, 222, 332-339, 381-388); and a second temperature controller (other of 13, 14, 221, 222, 332-339, 381-388) arranged at positions different from each other (as shown Figs. 2, 9, 14, 25, 31), configured to control a temperature distribution on an optical element of the projection optical system to form (as shown in Figs. 25, 26, 31, 33):
during a first period in which the exposure operation is performed, a first non-uniform temperature distribution on the optical element so as to reduce a change in an aberration of the projection optical system due to the exposure operation being, performed (Col. 11 lines 13-27, Col. 14 lines 11-20); and
during a second period which follows the first period, a second non-uniform temperature distribution on the optical element so as to reduce a change in the aberration of the projection optical system (as shown in Figs. 25, 26, 31, 33, see also Col. 11 lines 13-27, Col. 14 lines 11-20)
wherein the first non-uniform temperature distribution and the second non- uniform temperature distribution are formed by respectively controlling the first temperature controller (one of 13, 14, 221, 222, 332-339, 381-388) and the second temperature controller (other of 13, 14, 221, 222, 332-339, 381-388) such that a first region of the optical element temperature-controlled by the first temperature controller and a second region of the optical element temperature-controlled by the second temperature controller are different from each other (as shown Figs. 2, 9, 14, 25, 26, 31, 33).
Miyajima discloses an exposure apparatus wherein aberration is corrected during both exposure time and non-exposure time (as shown in Figs. 2B and 7).
	However, the combination of Unno and Miyajima does not teach wherein the temperature adjuster controls the first temperature controller to control heating of a first region of the optical element and controls the second temperature controller to control heating of a second region of the optical element, the second region being different from the first region, so that: during a first period in which the exposure operation is performed, the optical element has a first non-uniform temperature distribution to reduce a change in an aberration of the projection optical system due to the exposure operation being performed; and during a second period, which follows the first period, in which the exposure operation is not performed, the optical element has a second non-uniform temperature distribution to reduce a change in the aberration of the projection optical system due to the exposure operation being not performed, and it does not appear to be obvious why one of ordinary skill in the art would modify the combination of Unno and Miyajima such that the temperature adjuster controls the first temperature controller to control heating of a first region of the optical element and controls the second temperature controller to control heating of a second region of the optical element, the second region being different from the first region, so that: during a first period in which the exposure operation is performed, the optical element has a first non-uniform temperature distribution to reduce a change in an aberration of the projection optical system due to the exposure operation being performed; and during a second period, which follows the first period, in which the exposure operation is not performed, the optical element has a second non-uniform temperature distribution to reduce a change in the aberration of the projection optical system due to the exposure operation being not performed, see pages 9-12 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest an exposure apparatus / an exposure method / a method of manufacturing an article, that performs an exposure operation to expose a substrate via a projection optical system requiring “wherein the temperature adjuster controls the first temperature controller to control heating of a first region of the optical element and controls the second temperature controller to control heating of a second region of the optical element, the second region being different from the first region, so that: during a first period in which the exposure operation is performed, the optical element has a first non-uniform temperature distribution to reduce a change in an aberration of the projection optical system due to the exposure operation being performed; and during a second period, which follows the first period, in which the exposure operation is not performed, the optical element has a second non-uniform temperature distribution to reduce a change in the aberration of the projection optical system due to the exposure operation being not performed”, in the combination required by the claim.

Claims 31-43, 45-58, 60 and 61 are allowable by virtue of their dependency on claims 1 and 44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Walter et al. [US 2014/0327892 A1]
Baer et al. [US 2013/0141707 A1]
Yamamoto [US 2021/0088781 A1]
Conradi et al. [US 9,442,381 B2]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882